McLAUGHLIN, Circuit Judge
(dissenting) .
I dissent from the denial of the petition for rehearing before the court en banc in these appeals.
Escobedo is the governing law. That opinion strictly held that for a statement by an accused to be excluded from being used against him at a criminal trial, the process must be accusatory, its purpose to elicit a confession, “ * * * and, under the circumstances here, the accused must be permitted to consult with his lawyer.” Escobedo v. State of Illinois p. 378 U.S. 492, 84 S.Ct. p. 1766. Earlier in the opinion the Court had factually stated that Escobedo had an attorney and had conferred with him about this particular case prior to being interrogated by the police. The Court earlier in the opinion stressed that its narrow holding included as a sine qua non that “ * * * the suspect had requested and been denied an opportunity to consult with his lawyer, * * Konigsberg meticulously follows Escobedo and does not eliminate the above major requirement as would appear from page 12 of the present opinion.
In view of the above anything else is a minor matter but it should be said that the district judge who saw and heard the witnesses notes that both an electroencephalogram and a neurological examination found Russo to be within normal limits; that he was within the average intelligence range; that the worst thing that could be mentioned about his mentality was that he “ * * * never learned to react to others except in an impulsive and poorly controlled manner with hostility and violence and unmindful of the consequences; * * The court specifically holds that neither “ * * * Russo or Bisignano was a mentally disturbed person of such low intelligence or capacity as to make him susceptible to police interrogation.”
If the Supreme Court desires not merely to widen the Escobedo rule but to *442strike from it one of its three required elements and so promulgate a new test, that is up to the Supreme Court alone. Without that action an intermediate appellate tribunal has no duty and no right to make such pronouncement. In so doing, proper law enforcement under the Supreme Court mandate is unwarrantably confused, weakened and broken down.
Fairness in crime investigation is no one-way street. A person interrogated with reference to a crime is entitled to full fair play but so is the investigative authority. Due process for law and order — for the public, by proper questioning of suspects has its rightful place under Escobedo. The majority here in its enthusiasm would simply eliminate lawful authority from the equal protection of due process. The destruction of the true balance of criminal justice could well be the net result of the court opinion.